
	
		II
		110th CONGRESS
		1st Session
		S. 751
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2007
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XIX of the Social Security Act to modify
		  certain administrative eligibility rules relating to children born in the
		  United States to Medicaid-eligible mothers.
	
	
		1.Short titleThis Act may be cited as the
			 Guaranteed Access to Medicaid for
			 Newborns Act of 2007.
		2.Modification of
			 certain administrative eligibility rules relating to children born in the
			 United States to Medicaid-eligible mothers
			(a)Satisfaction of
			 citizenship documentation requirement
				(1)In
			 generalSection 1903(x)(2) of
			 the Social Security Act (42 U.S.C. 1396b(x)(2)), as inserted by section
			 6036(a)(2) of the Deficit Reduction Act of 2005 (Public Law 109–171; 120 Stat.
			 80) and amended by section 405(c)(1)(A) of division B of the Tax Relief and
			 Health Care Act of 2006 (Public Law 109–432), is amended—
					(A)in subparagraph
			 (C)(ii), by striking or at the end;
					(B)by redesignating
			 subparagraph (D) as subparagraph (E); and
					(C)by inserting
			 after subparagraph (C) the following new subparagraph:
						
							(D)on the basis of section 1902(e)(4) or
				with respect to any period of eligibility of such an individual that occurs
				after a period of eligibility on such basis;
				or
							.
					(2)Effective
			 date
					(A)Retroactive
			 applicationThe amendments made by paragraph (1) shall take
			 effect as if enacted on July 1, 2006.
					(B)State option
			 for retroactive restoration of eligibilityIn the case of an
			 individual who, during the period that began on July 1, 2006, and ends on the
			 date of enactment of this Act, was determined to be ineligible for medical
			 assistance under a State Medicaid program solely as a result of the application
			 of subsections (i)(22) and (x) of section 1903 of the Social Security Act, but
			 who would have been determined eligible for such assistance if section 1903(x)
			 of such Act, as amended by paragraph (1), had been applied to the individual, a
			 State may deem the individual to be eligible for such assistance as of the date
			 that the individual was determined to be ineligible for such medical assistance
			 on such basis.
					(b)State
			 requirement To issue separate identification numberThe second
			 sentence of section 1902(e)(4) of the Social Security Act (42 U.S.C.
			 1396a(e)(4)) is amended by inserting or the child was born in the United
			 States to an alien mother for whom medical assistance for the delivery of the
			 child is made available pursuant to section 1903(v), in which case the State
			 immediately shall issue a separate identification number for the child upon
			 notification by the facility at which such delivery occurred of the child's
			 birth after expires.
			
